Title: To James Madison from Frederick Degen, 6 July 1807
From: Degen, Frederick
To: Madison, James



Sir
Naples 6th. July 1807

I have the honor to transmit you herewith a list of the American Vessels arrived at this Port from the month of December last to all June, and beg leave to observe that two more came in about a fortnight ago, which being still in quarantine are not comprized and will of course be included in the next List.  One of these the Brig Fitz William Capn. Goldsbury of Boston, coming from Leghorn to Naples cleared out for Messina with Goods on Freight belonging to Subjects of this Country, has been arrested by a Neapolitan Gun Boat, but is expected to be given up Soon.  The Trial will take place in a few days.
Several American Vessels arrived here during the last winter, with Pilchards from England and in consequence of the French Imperial Decree of the 21st. November this Government laid a Sequester upon them on their arrival.  I have however the satisfaction to say that I succeeded  clear them after having employed the necessary means in their behalf.  Capn. James Hanscom of the Brig Eliza belonging to Boston has been the only victim to said Decree.  He arrived from England in last April and with a Cargo of Pilchards Danish Property which were confiscated.  After a long detention they permitted him to Sail however without paying him his Freight, which after his departure was likewise condemned to the benefit of the King.
I have received intelligence that almost every American Vessel bound from this Kingdom to Lisbon or the north of Europe, have of late been captured by the English cruizers & carried into Malta, where they undergo very hard trials.  Some others bound from Leghorn for Gallipoli & Manfredonia have been even Condemned.  These proceedings will put a momentary stop to all Commerce in this Country.
Our Communication with Sicily continue to be intirely interrupted, and the Insurrections in Some of our Provinces have not yet ceased.  I remain with the highest respect, Sir Your obedt. & humb. Serv

Fredk Degen

